DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, in the statement “a toothed end of an actuation lever fixed to a support of a lock structure able to rotate” it is unclear if the support or the lock structure is able to rotate.
For the purposes of examination it is assumed the support is able to rotate.
In regards to claim 10, in the statement “a cylindrical projection of the actuation lever is fixed, able to rotate, allowing the rotation of the actuation lever” it is unclear if the cylindrical projection or the actuation lever is able to rotate.
For the purposes of examination it is assumed the cylinder is able to rotate.
In regards to claims 2-9 and 11, they are rejected due to their dependent nature on claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moon US 8292336 B2 (hereinafter Moon) In view of Doucet US 6145353 A (hereinafter Doucet).
In regards to claim 1, Moon teaches a symmetrical (fig 18) and reversible-clutch mortise lock (Col 4 lines10-18, fig 22) comprising: a central follower (131), a pair of symmetrical lateral followers (121, 122), each one located on one side of the central follower (fig 5), a spacer (139) which makes the motion of the two lateral followers independent (col 10 lines 58-67), and a button (fig 5, 163) attached to a toothed end (See reference image 1) of an actuation lever (161) fixed to a support of a lock structure (204) able to rotate (fasteners rotate), wherein the lock further comprises: an accumulator arm (150), able to move linearly over the lock structure activated by the actuation lever, a torsion accumulator spring (202), coupled to the actuation lever, comprising two legs (165 and other side seen in fig 25) between which a prismatic projection of the actuation lever and a push point of the accumulator arm are located, limiting the motion of the accumulator arm (See reference image 2), and a 

    PNG
    media_image1.png
    300
    436
    media_image1.png
    Greyscale

Reference Image 1


    PNG
    media_image2.png
    417
    288
    media_image2.png
    Greyscale

Reference Image 2
	However Moon does not teach a motor, joined to a transmission system which engages with another end of an actuation lever.

	Doucet teaches an electronically activated door lock assembly using a motor (43) and a transmission mechanism (45-47) to cause linear motion (fig 4-5).
	It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a mechanical device with a transmission mechanism such as the one taught by Doucet in order to automatically activate the clutch, as it has been held that automating a manual activity is a case for obviousness (See MPEP 2144.04 III).
In regards to claim 6, Moon teaches the symmetrical and reversible-clutch mortise lock, according to claim 1, wherein the lateral follower comprises one cylindrical hole located in alignment with elongated holes of the central follower (fig 18) for the location of at least a pin (182) which fixes the lateral follower to the central follower and which allow the direct activation of the door latch from the side where the lateral follower which is fixed to the central follower is located (Col 11 lines 33-39).  
However Moon does not teach the lateral follower comprises two cylindrical holes.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have added another hole in the lateral follower and central follower to accommodate another pin, in order to further strengthen the spindle’s connection to the central follower.
In regards to claim 7, Moon as modified teaches the symmetrical and reversible-clutch mortise lock, according to claim 6, wherein the fixing of the lateral follower to the central follower is performed by means of an annular part (180) which incorporates two pins.
In regards to claim 8, Moon teaches the symmetrical and reversible-clutch mortise lock, according to claim 1, wherein it comprises a positioning spring (159), fixed (indirectly) to the support of the lock structure (fig 5) and to a pusher (43) which makes contact with a projection (127) of the lateral follower, by means of which the lateral follower is returned to a resting position thereof (Col 11 lines 1-13, Col 8 lines 27-41).  
In regards to claim 9, Moon teaches the symmetrical and reversible-clutch mortise lock, according to claim 1, wherein a push of the clutch by means of the lateral follower is caused by means of a push element (126, fig 10, fig 17).  
In regards to claim 11, Moon teaches the symmetrical and reversible-clutch mortise lock, according to claim 1, wherein the lateral follower comprises a stop (380) which makes contact with a rotation stop (pin seen in fig 36) fixed to the lock structure (fig 36) by means of which a rotation motion for opening the lock is limited (Col 15 lines 23-51).
Allowable Subject Matter
Claims 2-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 2, Moon does not teach the accumulator arm comprises a pair of forks, with an L-shaped configuration and with a base, in addition to a guide point and a guide groove which, respectively coupled to an additional guide groove and an additional guide point fixed to the support of the lock structure, configure the linear motion of the accumulator arm.
He teaches the accumulator arm has two curved prongs that are not even approximately L-shaped. 
In addition it would not be obvious to change the shape of Moon’s accumulator arm as doing so would not allow the clutch to rotate and other mechanical difficulties.
In regards to claims 3-5 and 10, they are objected to as allowable as the claim they depend on, claim 2, is deemed allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raatikainen et al. US 7353674 B2 - teaches a reversible clutch mortise lock.
Moon et al. US 8201858 B1 – teaches a broadly similar device using two pins.
Dayanikli et al. US 8671723 B2 – teaches a similar actuation mechanism.
Collin WO 2004088069 A1 – teaches similar clutch shapes.
Hill et al. WO 2006016826 A2 – teaches a similar actuation mechanism.
Leveque et al. EP 2460957 A1 – teaches a similar reversible clutch mortise lock.
Graca et al. GB 2459006 A – teaches a very similar pin coupler.
KR 20090004379 U – teaches a dual fixing pins for an adjustable mortise lock.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675